Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the remarks entered on 11/17/2021. Claims 16, 17, 20, 23, 28, 30, 34, 35 were amended. No claims were added. Claim 26 was cancelled.
Claims 16-36 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In reference to Applicant’s arguments about:
	-Claim Objections of claims 30
Examiner’s response:
	-Objections are withdrawn in view of amendments filed on 11/17/2021.
However, regarding claim 16, the limitation “the initial probability distributions of all target entities” is being objected. The correction is required. 
In reference to Applicant’s arguments about:
The rejection of claims (16-30) under 101.
Applicant’s argument:  

Additionally, claim 16 has been amended to add the element "updating the building information model with the selected semantic classification for each target entity," now it should be clear that the claim recites a practical application of the method that uses the classification to update the building information model. As a result, the building information model is changed by the method in order to be improved, where the method includes generating a first probability distribution, and then generating a second probability distribution based on at least the first probability distribution. The improvement is in the solid target entities being classified in the building information model, which is an improvement in the building information model technology. Thus, claim 16 should now include patent eligible subject matter.
Examiner’s response:
Examiner respectfully disagrees to applicant’s argument, in view of the amendment the “determining” element have been changed to “generating” that is 
Furthermore, the limitation “"updating the building information model with the selected semantic classification for each target entity," the human mind can update the information model with the selected semantic classification for each target entity. 
Applicant’s argument: 
Claim 20 recites the construction of a graph, which itself cannot be an observation. Such a recitation requires an affirmative creation, which cannot be a mere "observation." Thus, claim 20 recites patent eligible subject matter. 
Claim 23 is also patent eligible based on the amended language to "generating" or "generated." 
Claim 23 no longer can be construed as an "observation."
 Claim 24 recites the "inputting" step, which cannot be an evaluation. 
Claim 28 is patent eligible based on the claim amendment to claim 16 and the amendment regarding "storing the updated building information model." Claim 28 is no mere evaluation or observation. 
Claim 34 is amended to clarify that the building information model is updated, and thereby is patent eligible. 

Examiner’s response:
Examiner respectfully disagrees to applicant’s argument regrading 101 rejection:
The claim 20 recites “constructing for the binary relative geometric property a graph with the computer system, the graph comprising nodes and edges, each node representing a target entity, each edge connecting a pair of nodes, each edge representing fulfillment of the binary relative geometric property for the target entities represented by the pair of nodes connected by the edge;”(mental process: this is a description of data type)
“wherein for each target entity the updated probability distribution of the semantic classification is generated determined via a Bayesian network technique based on the graph, the initial probability distributions of all target entities, and the table of the binary relative geometric property with the computer system.” (mathematical concept)
The claim 23 recites “ obtaining a training building information model comprising training entities and a training semantic classification for each training entity with the computer system;” , “obtaining from the training building information model training geometric information about each training entity with the computer system;”,  “obtaining single entity training data based on the training geometric information”,  These elements are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly 
The claim 24 recites “single entity training data is obtained with the computer system by inputting the geometric information and the semantic classification of each training entity to a machine learning module of the computer system.”  These elements are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea. Additionally, “the machine learning module”, “a computer system” are recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The claim 28 recites “storing the updated building information model comprising said added semantic classifications for the target entities on a tangible non-transitory  computer-readable storage medium” These elements are recited at a high-level of generality such that it amounts to necessary data storing. As described in MPEP 
The claim 34 recites “updating the building information model with the selected semantic classification to each target entity of the building information model with the computer system.” this is a mental process, the human mind can update the information model with selected semantic classification to each target entity of the building information model (Judgment). Furthermore, “the computer system” recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.
-.
In reference to Applicant’s arguments about: Rejections under 103.
 Applicant’s argument: 
Applicant submits that while Zhang may teach objects, such as roofs, which may be solids, the teaching of Zhang does not use the "solids" or "roofs" in the actual steps of methods. Instead, Zhang uses "points" in the steps of the methods instead of "solids." Points cannot be considered equal to solids. So, while roofs are disclosed, there are no "solids" used in the methods. 
Each "target entity" is a solid in the present claims. Here, Applicant respectfully submits that the initial probability distribution must be generated with geometric information about the solid target. However, Zhang only teaches point data, which is not geometric information about the solid target. Points are not solids, as illustrated below . 
Moreover, Zhang never teaches to generate a second updated probability distribution in any way. There is no teaching of an updated probability distribution based on the initial probability distribution along with the relative geometric information of the multiple solid target entities and the update data. Therefore, Zhang fails to teach what is alleged in the Office Action, as evidenced below. 
The Office Action alleges that Zhang at paragraph [0050] teaches the element: 
"generating for each target entity an initial probability distribution of the semantic classification with the computer system based on the obtained geometric information about the target entity." 
However, under the claims the geometric information of each target entity must be for a solid, and thereby the generated semantic classification must be based on the solid geometric information that is obtained. Contrary to the requirements of the claims, paragraph [0050] of Zhang is clearly only related to point data, which is not "solid." 
Chen does not actually teach an "updated probability distribution" or generation thereof.  Paragraph [0035] of Chen does not teach the element "the initial probability distributions of all target entities". The only teaching is special relationship data, but 
Examiner’s Response: 
The argument regarding a target entity and probability in a previous rejection is persuasive, however, the new section of Zhang is being used for claim rejection based a newly amended limitations filed 11/17/2021. See the rejection below for further clarification. 
Information Disclosure Statement
 The information disclosure statements (IDS) filed 09/12/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation:
“the initial probability distributions of all target entities” in lines 15 should be read “a initial probability distributions of all target entities” or “the initial probability distributions of the semantic classification”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, the claims are directed to a method (claims 16-28, 31-36), system (claim 29) and computer program product (claim 30). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and mathematical concept. 
Step 2A: Prong 1 analysis:
Independent Claim 16:
-	“and updating the building information model with the selected semantic classification for each target entity, wherein the probability distribution of the semantic classification comprises for each of a set of candidate semantic classifications a numerical probability value.” (judgment) 
-	“generating for each target entity an initial probability distribution of the semantic classification with the computer system based on the obtained geometric information about the target entity;” (mathematical concept)
-	 “generating for each target entity an updated probability distribution of the semantic classification with the computer system based on the obtained relative 
-	 “selecting for each target entity a semantic classification with the computer system based on the updated probability distribution of the target entity;”(Evaluation)
-	 “classifying each target entity with the selected semantic classification in an automated semantic classification with the computer system;” (Observation)
Step 2A: Prong 2 analysis:
 The claims 16 “obtaining update data with a computer system”, “obtaining from the building information model for each target entity geometric information about the target entity with the computer system, wherein the target entity is a solid;”, “obtaining from the building information model relative geometric information about the multiple target entities with the computer system;” These elements are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. 
Additionally, the “computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Step 2B analysis:
“obtaining update data with a computer system”, “obtaining from the building information model for each target entity geometric information about the target entity with the computer system, wherein the target entity is a solid;”, “obtaining from the building information model relative geometric information about the multiple target entities with the computer system” As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Additionally, the “computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Claim 17 recites:
Step 2A: Prong 2 analysis:
The claim 17 recites limitation “obtaining a training building information model comprising training entities and a training semantic classification for each training entity with the computer system;” “ obtaining from the training building information model training relative geometric information about the training entities with the computer system, wherein said update data is obtained based on the training relative geometric information and the training semantic classification of each training entity.” this judicial exception is not integrated into a practical application because it only recites generic computer component.  These elements are recited at a high-level of generality such that it amounts to necessary data gathering. Accordingly, these additional elements such as “computer system” does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B analysis:
The claim 17 recites limitation “obtaining a training building information model comprising training entities and a training semantic classification for each training entity with the computer system;” “ obtaining from the training building information model training relative geometric information about the training entities with the computer system, wherein said update data is obtained based on the training relative geometric information and the training semantic classification of each training entity.” do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer component to perform the claimed process of semantic classification amounts to no more than mere instructions to apply the exception using a generic computer component( training a data using a computer system). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim 18 recites: 

 “the relative geometric information about the multiple target entities comprises for a binary relative geometric property an assessment, the assessment comprising for each pair of said entities a fulfillment value of the binary relative geometric property.” (Observation)
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 19 recites: 
Step 2A: Prong 1 analysis:
 “the update data comprises for the binary relative geometric property a table,” (judgment)
“the table comprising for each pair of candidate semantic classifications of the set a conditional probability, the conditional probability being the probability for a pair of target entities to comprise said pair of candidate semantic classifications in case of fulfillment of the binary relative geometric property.”(This is mental process, description of the specific data type.)
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 20 recites:
Step 2A: Prong 1 analysis:
“constructing for the binary relative geometric property a graph with the computer system, the graph comprising nodes and edges, each node representing a target entity, each edge connecting a pair of nodes, each edge 
“wherein for each target entity the updated probability distribution of the semantic classification is generated determined via a Bayesian network technique based on the graph, the initial probability distributions of all target entities, and the table of the binary relative geometric property with the computer system.” (mathematical concept)
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 21 recites:
Step 2A: Prong 1 analysis:
-         “each of N binary relative geometric properties an assessment with N > 2, wherein the update data comprises for each binary relative geometric property a table, wherein an initial probability distribution is a 0-th updated probability distribution, wherein iteratively for each target entity an i-th updated probability distribution of semantic classification is determined based on the assessment for the i-th binary relative geometric property, the (i-1)-th updated probability distributions of all target entities, and the table of the i-th binary relative geometric property, with 1 <i<N, wherein for each target entity a semantic classification is selected based on the N-th updated probability distribution of the target entity.” (Mathematical concept).
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 22 recites: 
Step 2A: Prong 1 analysis:
 “wherein a binary relative geometric property is a binary reciprocal proximity property for a pair of entities, being one of: whether the entities of the pair of entities touch or intersect; and whether inflated bounding boxes for each entity of the pair of entities touch or intersect.” (Observation).
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 23 recites:
Step 2A: Prong 2 analysis:
The claim 23 recites “ obtaining a training building information model comprising training entities and a training semantic classification for each training entity with the computer system;” , “obtaining from the training building information model training geometric information about each training entity with the computer system;”,  “obtaining single entity training data based on the training geometric information”,  These elements are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Additionally,  the claim recites additional limitation “and training semantic classification of each training entity with the computer system, wherein for each target entity the initial probability distribution of semantic classification is generated determined 
Step 2B: analysis: 
The claim 23 recites “ obtaining a training building information model comprising training entities and a training semantic classification for each training entity with the computer system;” , “obtaining from the training building information model training geometric information about each training entity with the computer system;”,  “obtaining single entity training data based on the training geometric information”, “and training semantic classification of each training entity with the computer system, wherein for each target entity the initial probability distribution of semantic classification is generated determined with the computer system based on the obtained geometric information about the target entity and the single entity training data.” As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").

Claim 24 recites:
Step 2A: Prong 2 analysis:
The claim 24 recites “single entity training data is obtained with the computer system by inputting the geometric information and the semantic classification of each training entity to a machine learning module of the computer system.”  These elements are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea. 
 Additionally, the “machine learning module”, “computer system” are recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: analysis: 
The claim 24 recites “single entity training data is obtained with the computer system by inputting the geometric information and the semantic classification of each training entity to a machine learning module of the computer system.”  As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity 
Additionally, the “machine learning module”, “computer system” are recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Claim 25 recites:
Step 2A: Prong 2 analysis:
The claim 25 recites “wherein the machine learning module comprises computer-executable instructions for machine learning based on gradient boosting.” The limitations are not integrated into a practical application because it only recites generic computer component. The machine learning module, computer system are recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). The claims are directed to an abstract idea. 
Step 2B: analysis: 
The claim 25 recites “wherein the machine learning module comprises computer-executable instructions for machine learning based on gradient boosting.” The limitations are not integrated into a practical application because it only recites generic computer component. The machine learning module, computer system are recited at high level of generality and amounts to no more than mere instructions to apply the 
Claim 27 recite:
Step 2A: Prong 2 analysis:
The claim 27 recites “wherein the geometric information about the solid comprises at least two geometric properties of the list comprising: a number of faces; a number of edges; a number of vertices; a volume; a dimension; a maximal dimension; three maximal dimensions in mutually orthogonal directions, such as a height, a length and a width; a ratio of two maximal dimensions in mutually orthogonal directions; a ratio of a volume of the solid and a volume of a bounding box of the solid; a largest face area; a ratio of a largest face area and another face area; an inclination of a largest face with respect to a reference direction, such as a Z-direction; a largest edge length; a ratio of a largest edge length to another edge length; an inclination of a largest edge with respect to a reference direction, such as the Z-direction; a relative vertical location of the solid with respect to a total height of the building information model; a relative size of the solid with respect to a size of the building information model; a number of planar faces; a number of cylindrical faces; a number of conical faces; a number of toroidal faces; a number of horizontal faces; a number of vertical faces; a presence of an extrusion direction; in case of presence of an extrusion direction, a shape of an extrusion profile; and an inclination to a reference direction, such as the Z-direction, of a line fitted through a horizontal face of a solid.”.  These 
Step 2B: analysis: 
The claim 27 recites “wherein the geometric information about the solid comprises at least two geometric properties of the list comprising: a number of faces; a number of edges; a number of vertices; a volume; a dimension; a maximal dimension; three maximal dimensions in mutually orthogonal directions, such as a height, a length and a width; a ratio of two maximal dimensions in mutually orthogonal directions; a ratio of a volume of the solid and a volume of a bounding box of the solid; a largest face area; a ratio of a largest face area and another face area; an inclination of a largest face with respect to a reference direction, such as a Z-direction; a largest edge length; a ratio of a largest edge length to another edge length; an inclination of a largest edge with respect to a reference direction, such as the Z-direction; a relative vertical location of the solid with respect to a total height of the building information model; a relative size of the solid with respect to a size of the building information model; a number of planar faces; a number of cylindrical faces; a number of conical faces; a number of toroidal faces; a number of horizontal faces; a number of vertical faces; a presence of an extrusion direction; in case of presence of an extrusion direction, a shape of an extrusion profile; and an inclination to a reference direction, such as the Z-direction, of a line fitted through a horizontal face of a solid.” These elements are recited at a high-level of generality such that it amounts to necessary description of type of data being process. As described in MPEP 2106.05(h), a particular type of data could be considered to be a field of use limitation. This limitations that amount to merely adding insignificant a field of use limitation to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Claim 28 recites:
Step 2A: Prong 2 analysis:
The claim 28 recites “storing the updated building information model comprising said added semantic classifications for the target entities on a tangible non-transitory computer-readable storage medium” These elements are recited at a high-level of generality such that it amounts to necessary data storing. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of storing data to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea. 
Additionally, the “tangible non-transitory computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).

The claim 28 recites “storing the updated building information model comprising said added semantic classifications for the target entities on a tangible non-transitory computer-readable storage medium” As discussed above, the additional elements of data storing step which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Additionally, the “tangible non-transitory computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
.
Claim 29 recites:
Step 2A: Prong 2 analysis:
The claim 29 recite “the semantic classification of an entity of a building information model, whereby the computer system is configured for performing the computer-implemented method” The limitations are not integrated into a practical application because it only recites generic computer component. The computer system is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Step 2B: analysis: 

Claim 30 recites:
Step 2A: Prong 2 analysis:
The claim 30 recites “the semantic classification of an entity of a building information model, whereby the computer system is configured for performing the computer-implemented method” The limitations are not integrated into a practical application because it only recites generic computer component. The computer system is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).   
Step 2B: analysis: 
The claim 30 recites “the semantic classification of an entity of a building information model, whereby the computer system is configured for performing the computer-implemented method” As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic 
Claim 31 recites:
Step 2A: Prong 2 analysis:
The claim 31 recites “outputting the initial probability distribution by the computer system;”, “outputting the updated probability distribution by the computer system;” These elements are recited at a high-level of generality such that it amounts to necessary outputting data. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of outputting data to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Additionally, the” computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: analysis: 
The claim 31 recites “outputting the initial probability distribution by the computer system;”, “outputting the updated probability distribution by the computer system;” As discussed above, the additional elements of data storing step which is recited at a high level of generality and amounts to extra-solution activity of outputting data i.e. pre-
Additionally, the “computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Claim 32 recites:
The claim 32 recites “outputting the initial probability distribution by the computer system from a machine learning algorithm;”, “outputting the updated probability distribution by the computer system by a Bayesian network algorithm.” These elements are recited at a high-level of generality such that it amounts to necessary outputting data. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of outputting data to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Additionally, the” computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: analysis: 
The claim 32 recites “outputting the initial probability distribution by the computer system from a machine learning algorithm;”, “outputting the updated probability 
Additionally, the “computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Claims 33 recites:
Step 2A: Prong 2 analysis:
The claim 33 recites “selecting the semantic classification based on a maximum probability value in the updated probability distribution of the target entity with the computer system.” (Observation)
No additional element that provide a practical application or amount to significant more the abstract idea. 
Claims 34 recites: 
Step 2A: Prong 2 analysis:
Claims 34 recites “updating the building information model with the selected semantic classification to each target entity of the building information model with the computer system.” (Judgment)

Claims 35 recites: 
Step 2A: Prong 2 analysis:
Claims 35 recites “loading the selected semantic classification of the target entity with the computer system; “and using the selected semantic classification during a subsequent usage of the updated building information model with the computer system.” These elements are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Additionally, the claim recites additional limitation the” computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).. 
Step 2B: analysis: 
Claims 35 recites “loading the selected semantic classification of the target entity with the computer system; and using the selected semantic classification during a subsequent usage of the updated building information model with the computer system.”  As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a 
Additionally, the claim recites additional limitation the” computer system” is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f))
Claim 36 recites:
“relative geometric information includes a relative geometric property in relation to two or more of the target entities of the multiple target entities.” (Observation). 
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 -18, 22-25, 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub No. US20150006117– hereinafter, Zhang) further .

Regarding to claim 16, Zhang teaches computer-implemented method for a semantic classification of an entity of a building information model, the building information model comprising multiple target entities, whereby the method comprises the steps of (Zhang, [Par.0006], “ Systems, apparatuses, and methods are provided for modeling roof styles using three-dimensional point cloud data. In one embodiment, the method comprises receiving point cloud data of a roof of a building. The method further comprises selecting roof data points from the point cloud data. The method further comprises calculating, using a processor, semantic type classifications for each roof data point of the selected roof data points. The method further comprises determining a roof style from the semantic type classifications.”):
obtaining update data with a computer system (Zhang, [Par.0021], “apparatuses for the roof style classification are based on machine learning using 3D point cloud data of the building roofs”);
obtaining from the building information model for each target entity geometric information about the target entity with the computer system, wherein the target entity is a solid ([Zhang, Par.0089], “At act S109, a synthetic model of the building is rendered based on the determined roof style. The reconstructed, synthetic roof may be used for mapping software and may provide global consistency and suitability for large scale map making ( e.g., 3D map making).” Examiner’s note, 
generating for each target entity an initial probability distribution of the semantic classification with the computer system based on the obtained geometric information about the target entity (Zhang, [Par.0087], “At act S105, the semantic type classifications are calculated for each data point of the selected, normalized/ reprocessed roof data points. The semantic type classifications may be calculated from point feature vectors of the selected roof data points. In certain embodiments, the point feature vectors are determined from shape features consisting of: Eigen Features, Point Feature Histograms, Shape Distribution Features, Spin Images, or combinations thereof. In other embodiments, the point feature vectors are determined from contextual semantic features.” Examiner’s note, at the step S105 using ;
obtaining from the building information model […] geometric information about the multiple target entities with the computer system (Zhang, [Par.0021], “In certain embodiments, the systems, methods, and apparatuses for the roof style classification are based on machine learning using 3D point cloud data of the building roofs. The machine learning may be capable of recognizing multiple styles of roofs ( e.g., at least 5 styles, at least 10 styles, at least 15 styles, at least 20 styles, etc.) presented in the current data sets.  For example, roof styles that may be recognized include flat, shed, gable, hip, pyramid, curved, gambrel, hex, dome, L-union, T-union, and X-union-type roofs (as depicted in FIG. 1).” Examiner’s note, the machine learning recognizes the specific roof type of plurality roof styles.) ;
generating for each target entity an updated probability distribution of the semantic classification with the computer system based on the obtained […] geometric information, the initial probability distributions of all target entities, and the update data (Zhang, [Par.0067-0068], “In certain embodiments, in addition to, or independent of determining a particular roof type through point type classification, the determination of a particular roof style may be based on an overall distribution of semantic parts within the roof style. In other words, each roof style may be ;
the initial probability distributions of all target entities, and the update data data (Zhang, [Par.0067-0068], “In certain embodiments, in addition to, or independent of determining a particular roof type through point type classification, the determination of a particular roof style may be based on an overall distribution of semantic parts within 
selecting for each target entity a semantic classification with the computer system based on the updated probability distribution of the target entity (Zhang, Par.0062], “The first point type classifier recognizes the semantic type of each roof point ; 
wherein the probability distribution of the semantic classification comprises for each of a set of candidate semantic classifications a numerical probability value. (Zhang, [Par.0021], “In certain embodiments, the systems, methods, and apparatuses for the roof style classification are based on machine learning using 3D point cloud data of the building roofs. The machine learning may be capable of recognizing multiple styles of roofs ( e.g., at least 5 styles, at least 10 styles, at least 15 styles, at least 20 styles, etc.) presented in the current data sets. For example, roof styles that may be recognized include flat, shed, gable, hip, pyramid, curved, gambrel, hex, dome, L-union, T-union, and X-union-type roofs (as depicted in FIG. 1). Examiner’s note, the sematic type of the building roof styles are considered as the candidate semantic classification.).
[…]
and updating the building information model with the selected semantic classification for each target entity (Zhang, [Par.0023], “In some embodiments, a database or training set of the semantic type roof points may be developed from ,
 wherein the probability distribution of the semantic classification comprises for each of a set of candidate semantic classifications a numerical probability value (Zhang, [Par.0067], “In certain embodiments, in addition to, or independent of determining a particular roof type through point type classification, the determination of a particular roof style may be based on an overall distribution of semantic parts within the roof style. In other words, each roof style may be distinguishable from the other roof styles based upon having a different proportion of each kind of semantic part type ( e.g., one particular roof style may have a distribution of 10-15% of a first semantic part type, 2-3% of a second semantic part type, 20-30% of a third semantic part type). For example, a flat roof may have more flat points than a gable roof, and a hip roof may have more convex ridge points than a gable roof).
relative geometric information; and classifying each target entity with the selected semantic classification in an automated semantic classification with the computer system,
On the other hand, Chen teaches relative geometric information (emphasis added), (Chen, [Abstract, “Extracting relationship data from BIM data can
 also include determining a number of spatial relationships between a number of objects,”] and [Par.0035], “The spatial relationship data that is altered can be uploaded into the BIM data and a new determination of spatial relationships can be conducted based on the altered BIM data. For example, if the diffuser 144 was selected and altered to be removed, the BIM data would be updated to report that the diffuser 144 was removed. If the BIM data was updated to report that the diffuser 144 was removed, the spatial relationships of the objects and spaces surrounding the removed diffuser 144 would change and the 3D geometric model of the building would be updated to include the new spatial relationships without the diffuser 144. The updated 3D geometric model that includes the new spatial relationships can be written to the BIM data.” Examiner’s note, the geometric or location of the object inside the building is moves, then geometric relationship of the objects in BIM data will be updated.) ;
Zhang and Chen are analogous in arts because they have the same filed of endeavor of classifying the building elements of the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Zhang  further in view of Chen by having a relative geometric information . The modification would have been obvious because one of the ordinary skills in art would be motivated to 
However neither Zhang nor Chen teaches and classifying each target entity with the selected semantic classification in an automated semantic classification with the computer system,
On the other hand, Bassier teaches and classifying each target entity with the selected semantic classification in an automated semantic classification with the computer system (Bassier, [introduction, page 2, the last paragraph on the left column], The production of as-built BIM models involves the acquisition of the geometry of the structure and the reconstruction of the BIM model based on point cloud data (Garagnani and Manferdini, 2013). Currently, this process is manual which labor intensive and prone to misinterpretations is. In order to create BIM’s more efficiently, we look to automate this process. A key step in the automated workflow is the identification of structural elements such as floors, ceilings, roofs, walls and beams”)
Zhang, Chen and Bassier are analogous in arts because they have the same filed of endeavor of classifying the building elements of the building information data.
automated semantic classification. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of the object classification of the building information model (Bassier, [conclusion, first paragraph], “In this paper, a classification algorithm is presented for the automated identification of structural elements in heritage buildings. Using Support Vector Machines, the floors, ceilings, roofs, beams, walls and clutter are reliable labelled even in highly cluttered and occluded environments? The experiments prove that the classification is highly accurate for a wide variety of buildings including regular houses, castles, churches, etc. Furthermore, the integration of the algorithm in a flexible environment allows for intuitive validation by the user.”).
Regarding to claim 17, Zhang teaches computer-implemented method according to claim 16, comprising the steps of: obtaining a training building information model comprising training entities and a training semantic classification for each training entity with the computer system (Zhang, [Par.0006], “ Systems, apparatuses, and methods are provided for modeling roof styles using three-dimensional point cloud data. In one embodiment, the method comprises receiving point cloud data of a roof of a building. The method further comprises selecting roof data points from the point cloud data. The method further comprises calculating, using a processor, semantic type classifications for each roof data point of the selected roof ;
and obtaining from the training building information model training [relative] geometric information about the training entities with the computer system (Zhang, [Par.0021], “In certain embodiments, the systems, methods, and apparatuses for the roof style classification are based on machine learning using 3D point cloud data of the building roofs. The machine learning may be capable of recognizing multiple styles of roofs ( e.g., at least 5 styles, at least 10 styles, at least 15 styles, at least 20 styles, etc.) presented in the current data sets.  For example, roof styles that may be recognized include flat, shed, gable, hip, pyramid, curved, gambrel, hex, dome, L-union, T-union, and X-union-type roofs (as depicted in FIG. 1).” Examiner’s note, the machine learning recognizes the specific roof type of plurality roof styles.),
 wherein said update data is obtained based on the training [relative] geometric information and the training semantic classification of each training entity (Zhang, [Par.0067-0068], “In certain embodiments, in addition to, or independent of determining a particular roof type through point type classification, the determination of a particular roof style may be based on an overall distribution of semantic parts within the roof style. In other words, each roof style may be distinguishable from the other roof styles based upon having a different proportion of each kind of semantic part type ( e.g., one particular roof style may have a distribution of 10-15% of a first semantic part type, 2-3% of a second semantic part type, 20-30% of a third semantic part type). For example, a flat roof may have more flat points than a gable roof, and a hip roof may 
However, Zhang does not teach relative geometric information; 
On the other hand, Chen teaches relative geometric information (emphasis added), (Chen, [Abstract, “Extracting relationship data from BIM data can
 also include determining a number of spatial relationships between a number of objects,”] and [Par.0035], “The spatial relationship data that is altered can be uploaded into the BIM data and a new determination of spatial relationships can be conducted based on the altered BIM data. For example, if the diffuser 144 was selected and altered to be removed, the BIM data would be updated to report that the diffuser 144 was removed. If the BIM data was updated to report that the diffuser 144 was removed, the spatial relationships of the objects and spaces surrounding the removed diffuser 144 would change and the 3D geometric model of the building would be updated to include the new spatial relationships without the diffuser 144. The updated 3D geometric model that includes the new spatial relationships can be written to the BIM data.” Examiner’s ;
Zhang and Chen are analogous in arts because they have the same filed of endeavor of classifying the building elements of the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Zhang  further in view of Chen by having a relative geometric information . The modification would have been obvious because one of the ordinary skills in art would be motivated to notify the other group is working on the other equipment related to that building (Cheng, [Par.0036], “Updating and/or writing the spatial relationships and the 3D geometric model into the BIM data can be advantageous for a number of reasons. For example, if a group is working on the HVAC system and changes the diffuser 144 location, then the updated 3D geometric model can alert other groups working on other equipment related to the building that the plan for the diffuser 144 has been altered. This example could eliminate confusion between various groups working on the same building, among other advantages.”).
Regarding to claim 18, Chen teaches Computer-implemented method according to claim 16, wherein the relative geometric information about multiple target entities comprises for a binary relative geometric property an assessment , the assessment comprising for each pair of said entities a fulfillment value of the binary relative geometric property (Chen, [Par.0040], “The number of results 236 can include the number of objects selected and the number of objects determined to be in a "touch" relationship. The "touch" relationship can include objects physically touching the 
Zhang and Chen are analogous in arts because they have the same filed of endeavor of classifying the building elements of the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Zhang  further in view of Chen by having a binary relative geometric relationship of pairs of entities (objects) . The modification would have been obvious because one of the ordinary skills in art would be motivated to notify the other group is working on the other equipment related to that building (Cheng, [Par.0036], “Updating and/or writing the spatial relationships and the 3D geometric model into the BIM data can be advantageous for a number of reasons. For example, if a group is working on the HVAC system and changes the diffuser 144 location, then the updated 3D geometric model can alert other groups working on other equipment related to the building that the plan for the diffuser 144 has been altered. This example could eliminate confusion between various groups working on the same building, among other advantages.”).
Regarding to claim 22, Chen teaches computer-implemented method according to claim 16, wherein a binary relative geometric property is a binary reciprocal proximity property for a pair of entities, being one of:- whether the entities of the pair of entities touch or intersect; and - whether inflated bounding boxes for each entity of the pair of entities touch or intersect (Chen, [Par.0032], “Objects can be selected in a variety of ways and based on a set of criteria (e .g., single object, system, room, floor, etc.). For example, a room 142ncould be selected. If the room 142 was selected, and based on the desired relationship ( e.g., touch, containment, overlap, disjoint, etc.), a number of objects from the room 142 could be selected.”);
Zhang and Chen are analogous in arts because they have the same filed of endeavor of classifying the building elements of the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Zhang  further in view of Chen by having a binary relative geometric relationship of pairs of entities (objects) . The modification would have been obvious because one of the ordinary skills in art would be motivated to notify the other group is working on the other equipment related to that building (Cheng, [Par.0036], “Updating and/or writing the spatial relationships and the 3D geometric model into the BIM data can be advantageous for a number of reasons. For example, if a group is working on the HVAC system and changes the diffuser 144 location, then the updated 3D geometric model can alert other groups working on other equipment related to the building that the plan 
Regarding to claim 23, Zhang teaches computer-implemented method according to claim 16, comprising the steps of:- obtaining a training building information model comprising training entities and a training semantic classification for each training entity with computer system (Zhang, [Par.0021], “In certain embodiments, the systems, methods, and apparatuses for the roof style classification are based on machine learning using 3D point cloud data of the building roofs. The machine learning may be capable of recognizing multiple styles of roofs ( e.g., at least 5 styles, at least 10 styles, at least 15 styles, at least 20 styles, etc.) presented in the current data sets..” and [Par.0006], “The method further comprises determining a roof style from the semantic type classifications.” Examiner’s note, roof styles are determined based on the semantic classification. Furthermore, the fig.8 show the identification of roof styles (entities) based on the number of the training data);
obtaining from the training building information model training geometric information about each training entity (Zhang, [Par.0023], “In some embodiments, a database or training set of the semantic type roof points may be developed from synthetic and/or real roof models. In certain embodiments, the database or training set may be updated to include the calculated roof type being analyzed..”);
obtaining single entity training data based on the training geometric information and training semantic classification of each training entity with the computer system, wherein for each target entity the initial probability distribution of semantic classification is generated based on the obtained geometric information about the target entity and the single entity training data (Zhang, [Par.0050], “In yet other embodiments, Shape Distribution Features (SD) may be computed for the point cloud data. Shape distribution measures global geometric properties of an object by represent object's feature as probability distributions. Since shape distribution is invariant to translation, rotation, and scale, and is informative in matching objects, four features based on distribution of point's features may be implemented for point p, and its sphere bounded neighboring points Ni.” Examiner’s note, an object is considered as the singe training entity.).
Regarding to claim 24, Zhang teaches computer-implemented method according to claim 23, wherein the single entity training data is obtained by inputting the geometric information and semantic classification of each training entity to a machine learning module of the computer system (Zhang, [Par.0007, lines 2-11], “In one embodiment, the apparatus comprises at least one processor and at least one memory including computer program code for one or more programs, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform: (1) receive point cloud data of a roof of a building; (2) select roof data points from the point cloud data; (3) calculate semantic type classifications for each roof data point of the selected roof data points; and ( 4) determine a roof style from the semantic type classifications.” Furthermore, [Par, 0021], “In certain embodiments, the systems, methods, and apparatuses for the roof style classification are based on machine learning using 3D point cloud data of the building roofs. The machine learning may be capable of recognizing multiple styles of roofs ( e.g., at least 5 styles, at least 10 styles, at least 15 styles, at least 20 styles, etc.) 
Regarding to claim 25, Zhang teaches computer-implemented method according to claim 24, wherein the machine learning module comprises computer-executable instructions for machine learning based on gradient boosting
Regarding to claim 27, Zhang teaches computer-implemented method according to claim 16, wherein the geometric information about the solid comprises at least two geometric properties of the list comprising: a number of faces; a number of edges; a number of vertices; a volume; a dimension; a maximal dimension; three maximal dimensions in mutually orthogonal directions, such as a height, a length and a width; a ratio of two maximal dimensions in mutually orthogonal directions; a ratio of a volume of the solid and a volume of a bounding box of the solid; a largest face area; a ratio of a largest face area and another face area; an inclination of a largest face with respect to a reference direction, such as the Z-direction; a largest edge length; a ratio of a largest edge length to another edge length; an inclination of a largest edge with respect to a reference direction, such as a Z-direction; a relative vertical location of the solid with respect to a total height of the building information model; a relative size of the solid with respect to a size of the building information model; a number of planar faces; a number of cylindrical faces; a number of conical faces; a number of toroidal faces; a number of horizontal faces; a number of vertical faces; a presence of an extrusion direction; in case of presence of an extrusion direction, a shape of an extrusion profile; and an inclination to a reference direction, such as the Z-direction, of a line fitted through a horizontal face of a solid (Zhang, [Par.0038], “On a mesh structure, resolution is measured by averaging the length of the edges, where shorter edges are given a higher resolution. In some embodiments, resolution for a specific point p may be computed as the average distance from the specific point p to all of its neighboring points within a bounding sphere. In other 
Regarding to claims claim 28, Zhang teaches computer-implemented method according to claim 16, comprising the steps of: storing the updated building information model comprising said added semantic classifications for the target entities on a tangible non-transitory computer- readable storage medium (Zhang, [Par.0063], “The second point classifier is constructed by iteratively learning shape features and contextual semantics features of the synthetic data. For example, in the tth iteration, a histogram H=, h1 , h2, . . . , h33 may be used to save the summation of possibility of all points being classified as each semantic type…” and  [Par.0106], “In a particular non-limiting, exemplary embodiment, the computer-readable medium can include a solid state memory such as a memory card or other package that houses one or more non-volatile read-only… A digital file attachment to an e-mail or other self-contained information archive or set of archives may be considered a distribution medium that is a tangible storage medium. Accordingly, the disclosure is considered to include any one or more of a computer readable medium or a distribution medium and other equivalents and successor media, in which data or instructions may be stored.” 
Regarding to claim 29, Zhang teaches computer system for the semantic classification of an entity of a building information model, whereby the computer system is configured for performing the computer-implemented method according to claim 16 (Zhang, [Par.0108], “In accordance with various embodiments of the present disclosure, the methods described herein may be implemented by software programs executable by a computer system. Further, in an exemplary, non-limited embodiment, implementations can include distributed processing, component/ object distributed processing, and parallel processing. Alternatively, virtual computer system processing can be constructed to implement one or more of the methods or functionality as described herein.” Furthermore, see [Par.1021, claim 13], “An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform … calculate semantic type classifications for each roof data point of the selected roof data points; and determine a roof style from the semantic type classifications.” Therefore, the computer system implementing a semantic classification of building information model. ).
Regarding to claim 30, Zhang teaches computer program product for the semantic classification of an entity of a building information model, whereby the computer program product comprises instructions stored on a non-transitory machine readable storage device  which, when the computer program product is executed by a computer, cause the computer to carry out the computer-implemented method according to claim 16 (Zhang, [Par.0105], “Non-transitory computer readable media may be encoded with instructions for performing any of the above acts or functions. While the non-transitory computer-readable medium may be a single medium, the term "computer readable medium" includes a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions.”)
Regarding to claim 31, Zhang teaches Computer implemented method according to claim 16, comprising: outputting the initial probability distribution by the computer system (Zhang, [Par.0050], “In yet other embodiments, Shape Distribution Features (SD) may be computed for the point cloud data. Shape distribution measures global geometric properties of an object by represent object's feature as probability distributions. Since shape distribution is invariant to translation, rotation, and scale, and is informative in matching objects, four features based on distribution of point's features may be implemented” Examiner’s note, the object feature is equated to the roof type style.  And [Par.0062], “The first point type classifier recognizes the semantic type of each roof point and generates output as a probability of membership to each of the point type classes (e.g., the 33 different point type classes)” Examiner’s note, the output is generated the semantic type classification based on the roof types is considered as the initial probability distribution of semantic classification); ;
 and outputting the updated probability distribution by the computer system (Zhang, [Par.0023], “In some embodiments, a database or training set of the semantic type roof points may be developed from synthetic and/or real roof models. In ;
Regarding to claim 32 Zhang teaches Computer implemented method according to claim 31, comprising: outputting the initial probability distribution by the computer system from a machine learning algorithm (Zhang, [Par.0070], “In one example, a roof type classifier inputs a histogram of semantic roof points of a roof, and the machine learning algorithm classifies the sampled roof data into a particular roof category ( e.g., flat, shed, gable, hip, pyramid, curved, gambrel, mansard, hex, dome, L-union, T-union, X-union).; 
and outputting the updated probability distribution by the computer system by a Bayesian network algorithm (Zhang, [Par. 0069], “ In certain embodiments, roof .
Regarding to claim 33 Zhang Computer implemented method according to claim 32, comprising: selecting semantic classification based on a maximum probability value in the updated probability distribution of the target entity with the computer system (Zhang, [Par.0062-0066], the output/ probability distribution was generated for each iteration, the two adjacent iterations are compared. The output/ probability of sematic classification type with more than 95% of accuracy meet is being selected. Therefore, for each iteration, the training data with different data point type of roof styles are generated and the one with maximum probability values is being selected. )
Regarding to claim 34, Zhang teaches computer-implemented method according to claim 16, comprising updating the building information model with adding the selected semantic classification to each the target entity of the building information model with the computer system (Zhang, [Par.0023], “In some embodiments, a database or training set of the semantic type roof points may be developed from synthetic and/or real roof models. In certain embodiments, the database or training set may be updated to include the calculated roof type being analyzed. In certain embodiments, categorizing the different semantic types may include (1) being as distinguishable as possible and, at the same time, (2) being as general as possible so that each semantic type may be both descriptive and general enough to represent points with similar structure.” Examiner’s note, updated databased including a calculated roof type, each roof type corresponding to each sematic type. The roof style 
Regarding to claim 35, Zhang teaches Computer-implemented method according to claim 16, comprising: loading the selected semantic classification of the target entity with the computer system; and using the selected semantic classification during a subsequent usage f the building information model with the computer system (Zhang, [Par.0062-0063], “The first point type classifier recognizes the semantic type of each roof point and generates output as a probability of membership to each of the point type classes (e.g., the 33 different point type classes). The second point classifier is constructed by iteratively learning shape features and contextual semantics features of the synthetic data. For example, in the iteration …”)
Regarding to claim 36, Zhang as modified in view of Chen teaches Computer-implemented method according to claim 16, wherein the relative geometric information includes a relative geometric property in relation to two or more of the target entities of the multiple target entities . 
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over are Zhang et al. (Pub No. US20150006117– hereinafter, Zhang) further in view of Chen et al. (Pub No. US20130257850 –hereinafter, Chen) and Bassier et al. (AUTOMATED CLASSIFICATION OF HERITAGE BUILDINGS FOR AS-BUILT BIM USING MACHINE LEARNING TECHNIQUES) and further in view of Peterman et al. (Patent. No. 8694292 –hereinafter, Peterman). 
Regarding to claim 19, Zhang, as modified in view of Chen teaches the conditional probability being the probability for a pair of target entities to comprise said pair of candidate semantic classifications in case of fulfillment of the binary relative geometric property ((Chen, [Par.0040], “The number of results 236 can include the number of objects selected and the number of objects determined to be in a "touch" relationship. The "touch" relationship can include objects physically touching the selected object. For example, if the diffuser was selected then it could be determined that the air ducts that connect the diffuser to the VAY box would "touch" the diffuser. It could also be determined that the VAY box would "touch" the diffuser if it was determined that there was a physical relationship between the diffuser and the VAY box and/or if the VAY box and the diffuser had a common set of physical relationships.” Examiner’s note,  the binary relative geometric is interpreted as if the selected objects has a physical relationship with other object, the selected object would touch the other object.),
However, Zhang, Chen and Bassier do not teaches computer-implemented method according to claim 18, wherein the update data comprises for the binary relative geometric property a table, the table comprising for each pair of candidate semantic classifications of the set a conditional probability,
On the other hand, Peterman teaches computer-implemented method according to claim 18, wherein the update data comprises for the binary relative geometric property a table, the table comprising for each pair of candidate semantic classifications of the set a conditional probability (Peterman, [Fig.3, column 6, lines 42-54], “Also shown in FIG. 3 are probability distributions 322a, 322b, and 322c, describing the possible distribution of values for the variables represented by respective nodes 312a, 312b, and 312c. As may be seen from FIG. 3, node 312a is parent to node 312b but does not itself descend from a parent node. Thus, as previously discussed, the variable describing "Building Type" (T) represented by node 312a, can be described as marginally independent of all of its non-descendants in the 50 network, such as node 312d in local nodal environment 300, and may be represented by single-variable marginal probability distribution 322a. As shown in FIG. 3, variable T at node 312a is represented by a discrete marginal probability distribution having two possible values, To and T1” Examiner note, it can be seen at figure 3, table 322a and 322b including the binary values of a relative geometric property (theater, cafeteria).),
Zhang and Chen are analogous in arts because they have the same filed of endeavor of classifying the building elements of the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Zhang  further in view of Chen by having a binary relative geometric relationship of pairs of 
Zhang, Chen, Bassier and Peterman are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Zhang, Chen and Bassier’s method, further in view of Peterman by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Peterman, [column 6, lines 42-52], “shown in FIG. 3 are probability distributions 322a, 322b, and 322c, describing the possible distribution of values for the variables represented by respective nodes 312a, 312b, 45 and 312c. As may be seen from FIG. 3, node 312a is parent to node 312b but does not itself descend from a parent node. Thus, as previously discussed, the variable describing "Building Type" (T) represented by node 312a, can be described as 
Regarding to claim 20, Peterman teaches computer-implemented method according to claim 19, comprising the steps of N:- constructing for the binary relative geometric property a graph with the computer system, the graph comprising nodes and edges, each node representing a target entity, each edge connecting a pair of nodes,  each edge representing fulfillment of the binary relative geometric property for the target entities represented by the pair of nodes connected by the edge (Peterman, [Column 4, lines 39-45], “According to the embodiment of FIG. 2, interaction net-work 200 is to be utilized for estimating energy use by a building. Thus, the nodes of interaction network 200, represented by nodes 202a, 202b, and 202c, correspond to variables designated to estimate energy use by the building. Relational links 204 show how the variables represented by the nodes of interaction network 200 relate to one another.” Furthermore, [column 6, lines 42-54], “Also shown in FIG. 3 are probability distributions 322a, 322b, and 322c, describing the possible distribution of values for the variables represented by respective nodes 312a, 312b, and 312c. As may be seen from FIG. 3, node 312a is parent to node 312b but does not itself descend from a parent node. Thus, as previously discussed, the variable describing "Building Type" (T) represented by node 312a, can be described as marginally independent of all of its non-descendants in the 50 network, such as node 312d in local nodal environment 300, and may be represented by single-variable marginal probability distribution 322a. As shown in FIG. 3, variable T at node 312a is 
wherein for each target entity the updated probability distribution of the semantic classification is generated via a Bayesian network technique based on the graph, the initial probability distributions of all target entities, and the table of the binary relative geometric property with computer system (Peterman, [Column 5, lines 18-28], “When the interaction network comprises a Bayesian network, for example, one method for determining whether two nodes are conditionally independent is known as the Bayes Ball algorithm, as is known in the art. As a result, in a Bayesian network, the distribution governing each node can be expressed as a conditional probability distribution with a probability density given as a function of its parents. As noted previously, because a given node's value may also be used to determine the distribution of its descendant nodes, knowing the value of a node's descendants will give information about the value of the given node”).
Zhang, Chen, Bassier and Peterman are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Zhang, Chen and Bassier’s method, further in view of Peterman by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be .
Allowable Subject Matter
34. Regarding claim 21:
35. Claim 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the
35 U.S.C. 101 rejections discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Wang et al. (Pub. No. US 20150170526 -hereinafter, Wang) teaches the semantic classification to classify the received data of the landing area.
Wagner et al. (Pub. No. US 20170277951 -hereinafter, Wagner) teaches creating a 3D city model based on the received image data and LIDAR data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712703603. The fax phone number for the organization where this application or proceeding is assigned is 571-272-2589. 
Information regarding the status of an application may be obtained from the Patent  
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/E.T./

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128